PAULINE NEWMAN, Circuit Judge.
Floyd Jordan appeals the decision of the Merit Systems Protection Board, CH0752000838-I-1, dismissing his complaint for lack of jurisdiction. We affirm.
BACKGROUND
Mr. Jordan resigned from the Postal Service in 1994 pursuant to terms of a negotiated settlement. In July 2000 he wrote the Postal Service, through his attorney, claiming the benefits of an “early out” retirement program offered to certain Postal employees in 1992. On August 15, 2000, the Postal Service responded that he had not been eligible for these benefits when offered because he lacked the required years of service and had not reached the minimum age. Mr. Jordan appealed the Postal Service’s response to the Board, arguing that the Postal Service’s calculations of his years of service were incorrect and that he was entitled to the 1992 benefits. The Board informed Mr. Jordan that unless he amended his complaint to allege involuntary or coerced resignation and offered evidence to support that claim, his appeal would be dismissed for lack of jurisdiction. Mr. Jordan responded that the appeal “does not have to do with whether that separation was voluntary or involuntary.”
The Board ruled that it lacked jurisdiction of issues involving Mr. Jordan’s 1994 resignation, and that absent some appeal-able action taken by an agency such as the Office of Personal Management, it lacked jurisdiction over his benefits claims. The Board dismissed the appeal.
DECISION
Mr. Jordan’s presented one issue to the Board — the asserted miscalculation of his *460service years such that he was denied the 1992 “early out” retirement program. The Board lacks appellate jurisdiction over such issues absent, as it wrote, “a reconsideration decision issued by the Office of Personal Management or some other ap-pealable action taken by an employing agency that would incorporate such claims as subordinate issues.” Because Mr. Jordan’s appeal was premised on the August 15, 2000 Postal Service letter, the Board correctly dismissed his complaint. While we affirm the Board’s dismissal, we do so without prejudice to any claim that Mr. Jordan might have with another agency.